Exhibit 10.20

For grants to Employees on or after 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the
_____ day of _________, 2___ (the “Grant Date”) by and between Max Capital Group
Ltd. (the “Company”), and _______________ (the “Grantee”), evidences the grant
by the Company of restricted Common Share units (the “Award”) to the Grantee on
such date and the Grantee’s acceptance of the Award in accordance with the
provisions of the Company’s 2008 Stock Incentive Plan, as amended, (the “Plan”).
The Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 9
thereof for services to be rendered to the Company by the Grantee.

 

2. Restricted Stock Units Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate, ___________
restricted Common Share units (“Restricted Stock Units”), which shall be subject
to the terms of the Plan and this Agreement.

 

  (b) The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books of the Company (the “Account”). On any
given date, the value of each Restricted Stock Unit comprising the Award shall
equal the Fair Market Value of one Common Share. The Award shall vest and settle
in accordance with Section 3 hereof.

 

3. Vesting and Settlement.

 

  (a)

Except as otherwise provided in the Plan and this Agreement, the Restricted
Stock Units shall vest and become non-forfeitable with respect to [100% of such
Restricted Stock Units on the third anniversary]1 of the Grant Date (the
“Vesting Date”); provided, that, the Grantee is then employed by the Company or
any of its Subsidiaries. If the Grantee’s employment is terminated at any time
prior to the Vesting Date, the unvested Restricted Stock Units subject to the
Award shall automatically be forfeited upon such termination of employment,
unless otherwise provided in Section 3(b), Section 3(c) or Section 3(d). On the
Vesting Date, the Company shall settle the Restricted Stock Units and as a
result thereof (i) issue and deliver to the Grantee one Common Share for each
such Restricted Stock Unit (the “RSU Shares”) (and upon such settlement, the
Restricted Stock Units shall cease to be credited to the Account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company.

 

1

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

1



--------------------------------------------------------------------------------

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), 100% of the Restricted Stock Units shall vest and
be settled in accordance with the last sentence of Section 3(a) as of the date
of such termination.

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), 100% of the Restricted Stock Units shall vest and be settled in
accordance with the last sentence of Section 3(a) as of the date of such
termination.

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to the Grantee’s duties or authority which are inconsistent with
his/her title and position, (ii) a material diminution of the Grantee’s title or
position; (iii) a reduction of the Grantee’s base salary; or (iv) any other
reason which the Company determines in its sole discretion to be a Good Reason;
provided, however, that, if termination for “Good Reason” is defined in the
Grantee’s employment agreement, the definition in the employment agreement shall
apply for purposes of this Section 3(c).

 

  (d) Retirement. Upon the Grantee’s Retirement (as defined below), vesting (and
settlement) shall continue according to the schedule set forth in Section 3(a)
as if the Grantee were still employed.

For purposes of this Agreement, “Retirement” shall be defined as when the
Grantee retires from the Company or a Subsidiary, as applicable, if the
Grantee’s age is at least 55 and the Grantee has at least five consecutive years
of service as an employee of the Company and its Subsidiaries immediately prior
to the termination date.

 

2



--------------------------------------------------------------------------------

  (e) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan) that occurs following the one year anniversary of the Grant Date,
all unvested Restricted Stock Units shall automatically become vested and shall
be settled in accordance with the last sentence of Section 3(a).

 

4. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Shares for which the Record Date (for purposes of this Agreement, the
“Record Date” is the date on which shareholders of record are determined for
purposes of paying the cash dividend on Common Shares) occurs after the Grant
Date, the Grantee shall receive a cash payment equal to the amount of the
ordinary cash dividend paid by the Company on a single Common Share multiplied
by the number of Restricted Stock Units awarded under this Agreement that are
unvested and unpaid as of such Record Date. Payments pursuant to this Section 4
are subject to tax withholding.

 

5. Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process. The Grantee
acknowledges and agrees that, with respect to each Restricted Stock Unit
credited to his/her Account, the Grantee has no voting rights with respect to
the Company unless and until such Restricted Stock Unit is settled in RSU Shares
pursuant to Section 3(a) hereof.

 

6. Compliance with Laws and Regulations. The issuance and transfer of RSU Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer. Prior to the issuance of any RSU Shares, the
Company may require that the Grantee (or the Grantee’s legal representative upon
the Grantee’s death or Disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.

 

7. No Right to Continued Employment or Additional Awards. By signing below, the
Grantee acknowledges and agrees that the Award he/she has been awarded under the
Plan, and any other awards the Company may grant in the future to the Grantee,
even if such awards are made repeatedly or regularly, and regardless of their
amount, (a) are wholly discretionary, are not a term or condition of employment
and do not form part of a contract of employment, or any other working
arrangement, between the Grantee and the Company or any Subsidiary, as
applicable, (b) do not create any contractual entitlement to receive future
awards or to continued employment, and (c) do not form part of salary or
remuneration for purposes of determining pension payments or any other purposes,
including, without limitation, termination indemnities, severance, resignation,
redundancy, bonuses, long-term service awards, pension or retirement benefits,
or similar payments, except as otherwise required by applicable law.

 

3



--------------------------------------------------------------------------------

8. General Assets. All amounts credited to the Grantee’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Grantee’s interest in the Account shall make the Grantee only a
general, unsecured creditor of the Company.

 

9. Rights as Shareholder. Upon and following the Vesting Date, the Grantee shall
be the record owner of the RSU Shares unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights). Prior to the Vesting Date,
the Grantee shall not be deemed for any purpose to be the owner of the Common
Shares underlying the Restricted Stock Units subject to the Award.

 

10. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of law principles.

 

11. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.

 

12. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

13. Tax Withholding. Upon settlement of the Award in accordance with
Section 3(a) hereof, the Grantee shall recognize taxable income in respect of
the Award and the Company or a Subsidiary, as applicable, shall report such
income to the appropriate taxing authorities in respect of the Award as it
determines to be necessary and appropriate. The Grantee shall be required to pay
to the Company or a Subsidiary, as applicable, and the Company or a Subsidiary,
as applicable, shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan the amount of any required withholding taxes prior
to the issuance or delivery of any Common Shares. The Committee may permit the
Grantee to satisfy the withholding liability: (a) in cash, (b) by having the
Company withhold from the number of Common Shares otherwise issuable or
deliverable pursuant to the settlement of the Restricted Stock Unit Award a
number of shares with a Fair Market Value equal to the minimum withholding
obligation, (c) by delivering Common Shares owned by the Grantee that are Mature
Shares, or (d) by a combination of any such methods. For purposes hereof, Common
Shares shall be valued at Fair Market Value.

 

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

4



--------------------------------------------------------------------------------

15. Data Privacy. In order to facilitate the administration of the Grantee’s
participation in the Plan, it will be necessary for the Company to collect,
hold, and process certain personal information about the Grantee. As a condition
of the Award, the Grantee consents to the Company collecting, holding and
processing personal data and transferring such data to third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan.

 

  (a) The Data Recipients will treat the Grantee’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Grantee’s participation in the Plan and
will take reasonable measures to keep the Grantee’s personal data private,
confidential, accurate and current.

 

  (b) Where the transfer is to a destination outside the European Economic Area,
the Company shall take reasonable steps to ensure that the Grantee’s personal
data continues to be adequately protected and securely held. Nonetheless, by
signing below, the Grantee acknowledges that personal information about the
Grantee may be transferred to a country that does not offer the same level of
data protection as the Republic of Ireland.

 

  (c) The Grantee may, at any time, view his/her personal data, require any
necessary corrections to it or withdraw the consents herein in writing by
contacting the Company.

 

16. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

17.

[Non-Solicitation Agreement. By accepting this Restricted Stock Unit Award and
as a condition thereof, the Grantee agrees to comply with the Company’s
following policies with respect to non-solicitation: _________.]2

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

2

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date: GRANTEE By:       Name:
  Date:

 

6



--------------------------------------------------------------------------------

For grants to Employees prior to 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the
_____ day of _________, 2___ (the “Grant Date”) by and between Max Capital Group
Ltd. (the “Company”), and _______________ (the “Grantee”), evidences the grant
by the Company of restricted Common Share units (the “Award”) to the Grantee on
such date and the Grantee’s acceptance of the Award in accordance with the
provisions of the Company’s 2008 Stock Incentive Plan, as amended, (the “Plan”).
The Company and the Grantee agree as follows:

 

1. Basis for Award. This Award is made under the Plan pursuant to Section 9
thereof for services to be rendered to the Company by the Grantee.

 

2. Restricted Stock Units Awarded.

 

  (a) The Company hereby awards to the Grantee, in the aggregate, ___________
restricted Common Share units (“Restricted Stock Units”), which shall be subject
to the terms of the Plan and this Agreement.

 

  (b) The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books of the Company (the “Account”). On any
given date, the value of each Restricted Stock Unit comprising the Award shall
equal the Fair Market Value of one Common Share. The Award shall vest and settle
in accordance with Section 3 hereof.

 

3. Vesting and Settlement.

 

  (a)

Except as otherwise provided in the Plan and this Agreement, the Restricted
Stock Units shall vest and become non-forfeitable with respect to [100% of such
Restricted Stock Units on the third anniversary]3 of the Grant Date (the
“Vesting Date”); provided, that, the Grantee is then employed by the Company or
any of its Subsidiaries. If the Grantee’s employment is terminated at any time
prior to the Vesting Date, the unvested Restricted Stock Units subject to the
Award shall automatically be forfeited upon such termination of employment,
unless otherwise provided in Section 3(b), Section 3(c) or Section 3(d). On the
Vesting Date, the Company shall settle the Restricted Stock Units and as a
result thereof (i) issue and deliver to the Grantee one Common Share for each
such Restricted Stock Unit (the “RSU Shares”) (and upon such settlement, the
Restricted Stock Units shall cease to be credited to the Account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company.

 

3

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

1



--------------------------------------------------------------------------------

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), a pro rata portion of the Restricted Stock Units
shall vest and be settled in accordance with the last sentence of Section 3(a)
as of the date of such termination, and all other unvested Restricted Stock
Units shall immediately terminate and be forfeited. The pro rata portion of the
Restricted Stock Units that vests shall be calculated by multiplying the number
of Restricted Stock Units by a fraction, the numerator of which shall equal the
number of consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), a pro rata portion of the Restricted Stock Units shall vest and
be settled in accordance with the last sentence of Section 3(a) as of the date
of such termination, and all other unvested Restricted Stock Units shall
immediately terminate and be forfeited. The pro rata portion of the Restricted
Stock Units that vests shall be calculated by multiplying the number of shares
of Restricted Stock Units by a fraction, the numerator of which shall equal the
number of consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to the Grantee’s duties or authority which are inconsistent with
his/her title and position, (ii) a material diminution of the Grantee’s title or
position; (iii) a reduction of the Grantee’s base salary; or (iv) any other
reason which the Company determines in its sole discretion to be a Good Reason;
provided, however, that, if termination for “Good Reason” is defined in the
Grantee’s employment agreement, the definition in the employment agreement shall
apply for purposes of this Section 3(c).

 

  (d)

Retirement. Upon the Grantee’s Retirement (as defined below), vesting (and
settlement) shall continue according to the schedule set forth in Section 3(a)
as if the Grantee were still employed; provided, that, during the period
following

 

2



--------------------------------------------------------------------------------

 

Retirement and prior to the Vesting Date, the Grantee does not enter into any
employment, consulting, service or similar arrangements or accept any
directorship that has not been pre-approved by the Committee in its sole
discretion. In the event that the Grantee does enter into any such employment,
consulting, service or similar arrangement or accepts any unapproved
directorship, all unvested Restricted Stock Units shall be immediately
forfeited.

For purposes of this Agreement, “Retirement” shall be defined as when the
Grantee retires from the Company or a Subsidiary, as applicable, if the sum of
the Grantee’s age and years of service as an employee of the Company and its
Subsidiaries equals at least 55.

 

  (e) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan), all unvested Restricted Stock Units shall automatically become
vested and shall be settled in accordance with the last sentence of
Section 3(a).

 

4. Dividend Equivalents. If the Company pays a cash dividend on its outstanding
Common Shares for which the Record Date (for purposes of this Agreement, the
“Record Date” is the date on which shareholders of record are determined for
purposes of paying the cash dividend on Common Shares) occurs after the Grant
Date, the Grantee shall receive a cash payment equal to the amount of the
ordinary cash dividend paid by the Company on a single Common Share multiplied
by the number of Restricted Stock Units awarded under this Agreement that are
unvested and unpaid as of such Record Date. Payments pursuant to this Section 4
are subject to tax withholding.

 

4. Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process. The Grantee
acknowledges and agrees that, with respect to each Restricted Stock Unit
credited to his/her Account, the Grantee has no voting rights with respect to
the Company unless and until such Restricted Stock Unit is settled in RSU Shares
pursuant to Section 3(a) hereof.

 

5. Compliance with Laws and Regulations. The issuance and transfer of RSU Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer. Prior to the issuance of any RSU Shares, the
Company may require that the Grantee (or the Grantee’s legal representative upon
the Grantee’s death or Disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.

 

7.

No Right to Continued Employment or Additional Awards. By signing below, the
Grantee acknowledges and agrees that the Award he/she has been awarded under the
Plan, and any other awards the Company may grant in the future to the Grantee,
even if such awards are made repeatedly or regularly, and regardless of their
amount, (a) are

 

3



--------------------------------------------------------------------------------

 

wholly discretionary, are not a term or condition of employment and do not form
part of a contract of employment, or any other working arrangement, between the
Grantee and the Company or any Subsidiary, as applicable, (b) do not create any
contractual entitlement to receive future awards or to continued employment, and
(c) do not form part of salary or remuneration for purposes of determining
pension payments or any other purposes, including, without limitation,
termination indemnities, severance, resignation, redundancy, bonuses, long-term
service awards, pension or retirement benefits, or similar payments, except as
otherwise required by applicable law.

 

6. General Assets. All amounts credited to the Grantee’s Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company. The Grantee’s interest in the Account shall make the Grantee only a
general, unsecured creditor of the Company.

 

7. Rights as Shareholder. Upon and following the Vesting Date, the Grantee shall
be the record owner of the RSU Shares unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights). Prior to the Vesting Date,
the Grantee shall not be deemed for any purpose to be the owner of the Common
Shares underlying the Restricted Stock Units subject to the Award.

 

8. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of law principles.

 

9. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control.

 

10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

13. Tax Withholding. Upon settlement of the Award in accordance with
Section 3(a) hereof, the Grantee shall recognize taxable income in respect of
the Award and the Company or a Subsidiary, as applicable, shall report such
income to the appropriate taxing authorities in respect of the Award as it
determines to be necessary and appropriate. The Grantee shall be required to pay
to the Company or a Subsidiary, as applicable, and the Company or a Subsidiary,
as applicable, shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan the amount of any required withholding taxes prior
to the issuance or delivery of any Common Shares. The Committee may permit the
Grantee to satisfy the withholding liability: (a) in cash, (b) by having the
Company withhold from the number of Common Shares otherwise issuable or
deliverable pursuant to the settlement of the Restricted Stock Unit Award a
number of shares with a Fair Market Value equal to the minimum withholding
obligation, (c) by delivering Common Shares owned by the Grantee that are Mature
Shares, or (d) by a combination of any such methods. For purposes hereof, Common
Shares shall be valued at Fair Market Value.

 

4



--------------------------------------------------------------------------------

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision shall be severable and enforceable
to the extent permitted by law.

 

15. Data Privacy. In order to facilitate the administration of the Grantee’s
participation in the Plan, it will be necessary for the Company to collect,
hold, and process certain personal information about the Grantee. As a condition
of the Award, the Grantee consents to the Company collecting, holding and
processing personal data and transferring such data to third parties
(collectively, the “Data Recipients”) insofar as is reasonably necessary to
implement, administer and manage the Grantee’s participation in the Plan.

 

  (a) The Data Recipients will treat the Grantee’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of the Grantee’s participation in the Plan and
will take reasonable measures to keep the Grantee’s personal data private,
confidential, accurate and current.

 

  (b) Where the transfer is to a destination outside the European Economic Area,
the Company shall take reasonable steps to ensure that the Grantee’s personal
data continues to be adequately protected and securely held. Nonetheless, by
signing below, the Grantee acknowledges that personal information about the
Grantee may be transferred to a country that does not offer the same level of
data protection as the Republic of Ireland.

 

  (c) The Grantee may, at any time, view his/her personal data, require any
necessary corrections to it or withdraw the consents herein in writing by
contacting the Company.

 

16. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter contained herein
and supersede all prior communications, representations and negotiations in
respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

17.

[Non-Solicitation Agreement. By accepting this Restricted Stock Unit Award and
as a condition thereof, the Grantee agrees to comply with the Company’s
following policies with respect to non-solicitation: _________.]4

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

4

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date: GRANTEE By:       Name:
  Date:

 

6